Title: From Thomas Jefferson to John Trumbull, 4 October 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Octob. 4. 1787.

So many infidelities in the post offices are complained of since the rumors of war have arisen that I have waited a safer opportunity of inclosing you a bill of exchange to reimburse you what you had paid on account of my harpsichord. Mr. Cutting now furnishes that conveiance, and you have inclosed a bill drawn by Mr. Grand on Mr. Teissier of London for £14–7 sterling. One  trouble more will close those you have had with this business. It is, to know whether the ship has certainly sailed for Rouen: because I have not yet heard of her arrival and I have had things kept a twelvemonth in their passage from London to Rouen. The immediate danger of war renders it the more urging. Receive my thanks for all the pains this instrument has cost you. I showed to Mrs. Cosway the part of your letter respecting her, and begged her to consider the scold as hanging over her head till I could get a machine for scolding invented, because it is a business not fit for any human heart, and especially when to be directed on such subjects as her. Madme. de Brehan also read so much as concerned her, and was pleased to find you still recollected her and your promise to her. She and the Count de Moustier set out for America in Tuesday next. I should suppose a few days before and after Christmas the most likely to assemble all the officers here whom you wish to see. Will you execute another commission for me? It is to ask the favor of Mr. Brown to draw a picture for me of Mr. Paine, author of common sense, now in London. I asked his permission, and it will be necessary to do it immediately lest he should quit London sooner than he expects. I would wish it of the size of the one he drew of myself, and both may be sent to me together when you come, if you will take the trouble to bring them with you. I hope there is no gaucherie in charging you with this commission to a brother painter: if there is, put it on Colo. Smith, who will not be under the same difficulties. Adieu. Your’s affectionately,

Th: Jefferson

